By the Court.

Lumpkin, J.
delivering the opinion.
[1.] While it is true that it is discretionary with Courts off Equity to decree a specific performance or turn the parties-over to their remedy at Law, yet, it will be found that in just. *145such a case as this, where the contract is in writing and is certain, and is fair in all its parts, and is for an adequate consideration, and is capable of being performed, it is as much a matter of course for Courts of Equity to decree a specific performance, as it is for a Court of Law to give da.mages for the breach of a contract.
[2.] It is argued that there was an ample remedy at Law, -ip this case, under the Act.of 1799, (Prince, 280,) authorising and empowering executors and administrators to make titles where the vendor dies. But that Act is permissive only and not imperative. And in this very case, the administrator refused, and still refuses, to convey.